Title: To Benjamin Franklin from James Lovell, 15 May 1778
From: Lovell, James
To: Franklin, Benjamin


Sir
York May 15th. 1778
Your favour of Decr. 21st. I read in Congress that it might have the Operation which you benevolently generously and honourably intended. But really Sir, when you say you “perceive he (Mr. D———) has Enemies”, I am not inclined to determine that you form your Opinion upon the Proceedings of Congress alone, to which you refer in the Beginning of your Letter.
You can have no adequate Idea of the bold Claims and even Threats which were made against Congress inducing the Necessity of disavowing Mr. D’s Agreements and the consequent more disagreable Necessity of recalling him. You will have seen by past Letters of the Committee how formidable some here thought the Enmity of disappointed foreign Officers would prove both to Mr. D——— and to these States. That Gentleman’s Embarrassments have always been considered as Apologies for his Compliances; and you may rely upon it that imagined, if not real Necessity alone has governed the Decissions of Congress in respect to him; and that he will find he commands general Regard for the Manner in which he has conducted our Affairs abroad. He is exceedingly wanted here to explain some Things; especially the Connexion with Mr. Beaumarchais; and in my Opinion, he may return with renewed Honour in Commission to Holland.
Folgier is to be dismissed, with his Expences. I wish some Explanation may procure him a Gratuity. I am Sir Your most humble Servant
James Lovell
Honble Doctor Franklin
 
Notation: J. Lovel May 15. 1778.
